h ts tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c mar ol uniform issue list ep ra ‘ legend taxpayer a plan b account c financial_institution d ira e - amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he took a distribution of amount from plan b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was the result of being preoccupied with recovering several of his household_items which were lost when he moved following his retirement taxpayer a moved from new orleans louisiana to portsmouth virginia on date during the move several items of furniture were lost on date taxpayer a retired on date taxpayer a received a distribution of amount from plan b he immediately deposited the check for amount into account c a non-ira account with financial_institution d taxpayer a indicated that he intended to rollover this amount into an individual_retirement_account ira his deadline to roll over amount into an eligible_retirement_plan was date during the period from the move in august until a settlement was reached with the moving company in early february taxpayer a indicates he spent several months making numerous telephone calls and writing letters in his attempt to locate the missing items taxpayer a maintains that his preoccupation with the missing items and the christmas holiday period caused him to forget the rollover deadline on date days beyond the rollover deadline taxpayer a went to a local branch of financial_institution d to complete the rollover of amount into an ira however it was closed for the new year's holiday when he returned on date taxpayer a completed an application to open a rollover ira ira e with financial_institution d and transferred amount into this newly opened account shortly thereafter when he met with his tax_return_preparer taxpayer a was informed he missed his rollover deadline based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan code sec_402 b of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the sec_402 of the code provides that any amount transferred in a direct trustee-to-trustee transfer in accordance with sec_401 shall not be includible in gross_income for the taxable_year of such transfer sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to rollover amount on a timely basis taxpayer a stated that that the ordeal of losing many of his personal belongings during his move from new orleans louisiana to portsmouth virginia and the subsequent time and energy spent attempting to recover them interfered with taxpayer a’s management of his financial affairs however taxpayer a had over two months to deal with this problem prior to taking the distribution of amount from plan b the loss of his possessions did not affect his ability to take a distribution therefore it did not constitute an event beyond his reasonable control the information presented indicates that the failure to rollover amount into an ira within the 60-day rollover period was at all times within the reasonable control of taxpayer a under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from plan b and thus amount will not be considered a valid rollover_contribution within the meaning of sec_402 of the code because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact i d at sincerely yours cab ea wil b manager employee_plans technical group cc
